UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7535


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARCUS TROY MOODY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:19-cr-00051-RGD-LRL-1)


Submitted: February 23, 2021                                 Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Troy Moody, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Troy Moody appeals the district court’s order dismissing without prejudice

his motion entitled “Great Writ and Objection to Proceedings” and denying as moot his

amended version of that motion. On appeal, we confine our review to the issues raised in

the informal brief. See 4th Cir. R. 34(b). Because Moody’s informal brief does not

challenge the basis for the district court’s disposition, he has forfeited appellate review of

the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2